Case 2:20-mj-00474-NJK Document 5 Filed 06/11/20 Page 1 of 5




                                        M. Lambrose
Case 2:20-mj-00474-NJK Document 5 Filed 06/11/20 Page 2 of 5
Case 2:20-mj-00474-NJK Document 5 Filed 06/11/20 Page 3 of 5
Case 2:20-mj-00474-NJK Document 5 Filed 06/11/20 Page 4 of 5
        Case 2:20-mj-00474-NJK Document 5 Filed 06/11/20 Page 5 of 5




                                                                00474-NJK




June 24, 2020, is CONTINUED to September 29, 2020, at 4:00 p.m. in Courtroom 3C.



      DATED: June 11, 2020.




                                      NANCY J. KOPPE
